 

SEPARATION, SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

 

This Separation, Settlement and Release of Claims Agreement (“Agreement”) is
entered into by and between Reed’s Inc., a Delaware corporation, (the
“Employer”) and Daniel V. Miles (the “Employee”) (the Employer and the Employee
are collectively referred to herein as the “Parties”) as of August 15, 2018 (the
“Execution Date”).

 

The Employee’s last day of employment with the Employer is August 15, 2018 (the
“Separation Date”). After the Separation Date, the Employee will not represent
himself as being an employee, officer, attorney, agent or representative of the
Employer for any purpose. Except as otherwise set forth in this Agreement, the
Separation Date will be the employment termination date for the Employee for all
purposes, meaning the Employee will no longer be entitled to any further
compensation, monies or other benefits from the Employer, including coverage
under any benefits plans or programs sponsored by the Employer, except as
specifically provided in this Agreement.

 

1. Return of Property. By the Separation Date, the Employee must return all
Employer property, including identification cards or badges, access codes or
devices, keys, laptops, computers, telephones, mobile phones, hand-held
electronic devices, credit cards, electronically stored documents or files,
physical files and any other Employer property in the Employee’s possession.

 

2. Employer’s Waiver and Release and Employee Representations. The Employer
expressly waives and releases any and all claims against the Employee that may
be waived and released by law with the exception of claims arising out of or
attributable to (a) events, acts or omissions taking place after the Parties’
execution of the Agreement and (b) the Employee’s breach of any terms and
conditions of the Agreement. In exchange for the Employer’s waiver and release
and the consideration described in Section 3, which the Employee acknowledges to
be good and valuable consideration for his obligations hereunder, the Employee
hereby represents that he intends to irrevocably and unconditionally fully and
forever release and discharge any and all claims he may have, have ever had or
may in the future have against the Employer that may lawfully be waived and
released arising out of or in any way related to his hire, benefits, employment
or separation from employment with the Employer. The Employee specifically
represents, warrants and confirms that: (a) he has no claims, complaints or
actions of any kind filed against the Employer with any court of law, or local,
state or federal government or agency; and (b) he has been properly paid his
salary for period worked for the Employer, and that all commissions, bonuses and
other compensation due to him has been paid, including his final payroll check
for his salary and any accrued but unused vacation/paid time off through and
including the Separation Date above. The Employee specifically represents,
warrants and confirms that he has not engaged in, and is not aware of, any
unlawful conduct in relation to the business of the Employer. If any of these
statements are not true, the Employee cannot sign this Agreement and must notify
the Employer immediately, in writing, of the statements that are not true. Such
notice will not automatically disqualify the Employee from receiving these
benefits, but will require the Employer’s review and consideration.



 

   

 



 

3. Separation Benefits. In consideration for the Employee’s execution,
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims in Section 4, the Employer agrees to provide the following:

 

(a) Accrued Obligations. On the Termination Date, Employer shall pay Employee
(1) the net amount of $2,752.43, representing base salary earned but unpaid as
of the Separation Date, after deduction of standard payroll taxes and deductions
and (2) the net amount of $14,661.20, representing vacation earned but not taken
prior to the Separation Date, after deduction of standard payroll taxes and
deductions. The Employee acknowledges and agrees that as of the date hereof, he
has made all requests for reimbursement of business expenses to which he may be
entitled pursuant to the Employer’s reimbursement policy, and provided such
substantiation as may be required thereunder, and shall hereafter not have any
right to request reimbursement of any additional amounts.

 

(b) Severance. Installment payments equal to the Employee’s current salary and
annual cash bonus for a period of twelve (12) months following the Separation
Date (“Severance Period”), equaling a total of TWO HUNDRED THOUSAND DOLLARS
($207,200.00), before deduction of standard payroll taxes and deductions, to be
paid in 24 equal increments bi-monthly starting on the first pay period
following the Effective Date (“Severance Payment”). In the event Employee
commences employment or a consulting position with a third party prior to August
15, 2019, Employee will notify Reed’s of his start date, amount of his new
salary and/ or fees payable pursuant to any consulting engagement and direct
costs to Employee of providing services pursuant to any such subsequent
employment or engagement, including travel and housing expenses. The amount of
Employee’s new salary (before deduction of standard payroll taxes and after
deduction of costs incurred by Employee) and/ or fees paid pursuant to a
consulting engagement received prior to August 15, 2019 (after deduction of
costs incurred by Employee) will be deducted from Employee’s Severance Payment
on the same periodic basis as payment by the new company/ employer Nothing
contained herein shall be construed to require Employee to seek or accept
employment during the Severance Period.

 

(c) [RESERVED]

 

(d) Settlement. A lump sum of TWO HUNDRED SEVEN THOUSAND AND TWO HUNDRED DOLLARS
($207,200.00) representing a settlement amount to be paid on the Effective Date,
payable in cash, issuance of promissory note in the form attached hereto as
Exhibit A (“Note”), or combination of cash and Note. The Note will mature on
August 15, 2019, accrue simple interest at a rate of the lesser of 7.5% per
annum or the maxim amount permitted by law.

 



 2 

 



 

(e) Stock Options. Employee’s incentive stock options to purchase 100,000 shares
of common stock of Reed’s Inc. granted to employee on May 8, 2015 pursuant to
the Reed’s Inc. 2015 Incentive and Non-Statutory Stock Option Plan (as modified
on March 29, 2018) will continue to be exercisable in full through May 8, 2024
at the exercise price of $1.60 per share and will otherwise be governed by the
plan documents and an incentive stock option agreement evidencing the obligation
(to the extent there is no conflict between such documents and this paragraph)
Employee’s incentive stock option, to the extent not exercised within the time
permitted by law for the exercise of incentive stock options following the
Separation Date, shall convert automatically to a nonstatutory stock option and
thereafter shall be exercisable as such to the extent exercisable by its terms
until May 8, 2024.

 

(f) If the Employee timely and properly elects COBRA continuation coverage under
Employer’s group health plan, the Company will pay 100% of Employee’s COBRA
premiums until the earlier of August 15, 2019 or commencement of coverage
sponsored by subsequent employer (if any). Commencing the first full month
Employer is covered by a third party sponsored plan, Company will pay the lesser
of Employee’s COBRA premium or active employee rates payable pursuant to the
third party sponsored plan. If Employee’s COBRA coverage continues for the full
twelve (12) month period, at the conclusion of twelve (12) month period, the
Employee shall be eligible to continue his coverage, pursuant to COBRA, and
shall be responsible for the entire COBRA premium for the remainder of the
applicable COBRA continuation period.

 

(g) Upon the Employee’s signed request, the Employer will provide the Employee
and/or a prospective employer written confirmation of the Employee’s employment
with the Employer.

 

(h) The Employee understands, acknowledges and agrees that these benefits exceed
what he is otherwise entitled to receive upon separation from employment, and
that these benefits are in exchange for executing this Agreement. The Employee
further acknowledges no entitlement to any additional payment or consideration
not specifically referenced herein.

 

4. Release.

 

(a) General Release and Waiver of Claims

 

In exchange for the consideration provided in this Agreement, the Employee and
his heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively the “Releasors”) irrevocably and
unconditionally fully and forever waive, release and discharge the Employer,
including the Employer’s affiliates, predecessors, successors and assigns, and
all of their respective officers, directors, employees, shareholders, in their
corporate and individual capacities (collectively, the “Releasees”) from any and
all claims, demands, actions, causes of actions, obligations, judgments, rights,
fees, damages, debts, obligations, liabilities and expenses (inclusive of
attorneys’ fees) of any kind whatsoever (collectively, “Claims”), whether known
or unknown, from the beginning of time to the date of the Employee’s execution
of this Agreement, including, without limitation, any claims any Claims under
any federal, state, local or foreign law, that Releasors may have, have ever had
or may in the future have arising out of, or in any way related to the
Employee’s hire, benefits, employment, termination or separation from employment
with the Employer and any actual or alleged act, omission, transaction,
practice, conduct, occurrence or other matter, including, but not limited to (i)
any and all claims under Title VII of the Civil Rights Act, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, the Fair Labor Standards Act, the Equal Pay Act, as amended, the
Employee Retirement Income Security Act, as amended (with respect to unvested
benefits), the Civil Rights Act of 1991, as amended, Section 1981 of U.S.C.
Title 42, the Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the National Labor Relations Act, as
amended, the Age Discrimination in Employment Act, as amended, the Genetic
Information Nondiscrimination Act of 2008, the California Fair Employment and
Housing Act, as amended, and/or any other Federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
and (ii) any tort, contract and/or quasi- contract law, including but not
limited to claims of wrongful discharge, defamation, emotional distress,
tortious interference with contract, invasion of privacy, nonphysical injury,
personal injury or sickness or any other harm. However, this general release of
claims excludes, and the Employee does not waive, release or discharge (i) any
right to file an administrative charge or complaint with the Equal Employment
Opportunity Commission or other administrative agency; (ii) claims under state
workers’ compensation or unemployment laws; or (iii) indemnification rights the
Employee has against the Employer, and/or any other claims that cannot be waived
by law.

 



 3 

 



 

If the Employee applies for unemployment benefits, the employer shall not
contest it. When so required, the Employer will answer any inquiries by the
Department of Labor concerning the termination of the Employee’s employment in a
truthful manner.

 

(b) Waiver of California Civil Code Section 1542

 

Employee understands that he may later discover Claims or facts that may be
different than, or in addition to, those which Employee now knows or believes to
exist with regards to the subject matter of this Agreement, and which, if known
at the time of signing this release, may have materially affected this Agreement
or Employee’s decision to enter into it. Nevertheless, the Releasors hereby
waive any right or Claim that might arise as a result of such different or
additional Claims or facts. The Releasors have been made aware of, and
understand, the provisions of California Civil Code Section 1542 and hereby
expressly waive any and all rights, benefits and protections of the statute,
which provides, “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.”

 



 4 

 



 

(c) Specific Release of ADEA Claims

 

In further consideration of the payments and benefits provided to the Employee
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release and discharge the Releasees from any and all Claims,
whether known or unknown, from the beginning of time to the date of the
Employee’s execution of this Agreement arising under the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations. By signing
this Agreement, the Employee hereby acknowledges and confirms that: (i) the
Employee has read this Agreement in its entirety and understands all of its
terms; (ii) the Employee has been advised of and has availed himself of hid
right to consult with his attorney prior to executing this Agreement; (iii) the
Employee knowingly, freely and voluntarily assents to all of the terms and
conditions set out in this Agreement including, without limitation, the waiver,
release and covenants contained herein; (iv) the Employee is executing this
Agreement, including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (v) the Employee was given at least forty- five (45) days to consider
the terms of this Agreement and consult with an attorney of his choice, although
he may sign it sooner if desired; (vi) the Employee understands that he has
seven (7) days from the date he signs this Agreement to revoke the release in
this paragraph by delivering notice of revocation to Valentin Stalowir, Chief
Executive Officer, at the Employer, vstalowir@reedsinc.com, by e-mail, fax or
overnight delivery before the end of such seven-day period; and (vii) the
Employee understands that the release contained in this paragraph does not apply
to rights and claims that may arise after the date on which the Employee signs
this Agreement.

 

5. Knowing and Voluntary Acknowledgement. The Employee specifically agrees and
acknowledges that: (i) the Employee has read this Agreement in its entirety and
understands all of its terms; (ii) the Employee has been advised of and has
availed himself of his right to consult with his attorney prior to executing
this Agreement; (iii) the Employee knowingly, freely and voluntarily assents to
all of its terms and conditions including, without limitation, the waiver,
release and covenants contained herein; (iv) the Employee is executing this
Agreement, including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (v) the Employee is not waiving or releasing rights or claims that may
arise after his execution of this Agreement; and (vi) the Employee understands
that the waiver and release in this Agreement is being requested in connection
with the cessation of his employment with the Employer.

 



The Employee further acknowledges receipt of Appendix A to this Agreement,
listing the ages and job titles of employees who were and were not selected for
termination and offered consideration for signing a waiver,

 

The Employee further acknowledges that he has had forty-five (45) days to
consider the terms of this Agreement and consult with an attorney of his choice,
although he may sign it sooner if desired. Further, the Employee acknowledges
that he shall have an additional seven (7) under the ADEA by delivering notice
of revocation to Valentin Stalowir, Chief Executive Officer, at the Employer,
vstalowir@reedsinc.com, by e-mail, fax or overnight delivery before the end of
such seven-day period. In the event of such revocation by the Employee, the
Employer shall have the option of treating this Agreement as null and void in
its entirety.

 



 5 

 



 

This Agreement shall not become effective, until the eighth (8th) day after the
Employee and the Employer execute this Agreement. Such date shall be the
Effective Date of this Agreement. No payments due to the Employee hereunder
shall be made or begin before the Effective Date.

 

6. Post-termination Obligations and Restrictive Covenants.

 

(a) Acknowledgment

 

The Employee understands and acknowledges that by virtue of his employment with
the Employer, he had access to and knowledge of Confidential Information, was in
a position of trust and confidence with the Employer, and benefitted from the
Employer’s goodwill. The Employee understands and acknowledges that the Employer
invested significant time and expense in developing the Confidential Information
and goodwill. The Employee further understands and acknowledges that the
services he provided to the Employer are unique, special or extraordinary.

 

The Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Employer’s legitimate business interests in
its Confidential Information and goodwill and in the Employee’s unique, special
or extraordinary services. The Employee further understands and acknowledges
that the Employer’s ability to reserve these for the exclusive knowledge and use
of the Employer is of great competitive importance and commercial value to the
Employer and that the Employer would be irreparably harmed if the Employee
violates the restrictive covenants below.

 

(b) Confidential Information.

 

(1) Confidential Agreement. Employee shall keep the terms of this Agreement
confidential and shall not directly or indirectly disseminate any information
(in any form) regarding this Agreement or his termination of employment to any
person or entity except as may be agreed to in writing by Employer and except
for any terms which are or become generally available to the public, other than
as a result of unauthorized or improper disclosure by Employee. Notwithstanding
the foregoing, Employee may disclose the information described herein, to the
extent Employee is compelled to do so by lawful service of process, subpoena,
court order, or as Employee is otherwise compelled to do by law, including full
and complete disclosure in response thereto, in which event Employee agrees to
provide Employer with a copy of the document(s) seeking disclosures of such
information promptly upon receipt of such Employer may, upon notice to Employee,
take such action as it deems to be necessary or appropriate in relation to such
subpoena or request and Employee may not disclose any such information until
Employer has had the opportunity to take such action.

 



 6 

 



 

(2) Confidential Information. Employer’s “Confidential Information” is all
confidential and/or proprietary knowledge, trade secrets, data or information of
the Employer entrusted to Employee, whether in writing, in computer form, or
conveyed orally, that is not generally available to others in the form in which
such information is used by Employer and that gives Employer a competitive
advantage over other companies who do not have access to this information. By
way of illustration but not limitation, Confidential Information includes
tangible and intangible information relating to formulations, products,
processes, know-how, designs, formulas, methods, developmental or experimental
work; clinical data; improvements; discoveries; plans for research; new
products; marketing and selling; business plans; budgets; unpublished financial
statements; licenses; prices and costs; suppliers; customers; customer needs and
preferences (such as typical order quantities and composition, delivery
requirements or schedules, particular pricing needs or discount arrangements,
advertising allowances and methods of doing business); customer contracts,
credit procedures and terms; supplier identities, key decision makers at each
supplier, and supplier specialties; pricing strategies and rationale; contact
information and information about compensation, specific capabilities, and
performance evaluations of Employer personnel; and any information described
above that the Employer obtains from its clients or any other third Party and
that the Employer treats as confidential, whether or not owned or developed by
the Employer.

 

(3) Employee understands that the above are simply examples of Employer’s
Confidential Information, and not a complete list. Employee further understands
that as part of his or her duties Employee may participate in developing
Confidential Information for Employer, which then becomes Employer’s
Confidential Information. If Employee is uncertain as to whether any particular
information or materials constitutes Confidential Information, Employee shall
ask his or her direct supervisor or, if Employee no longer works for Employer,
Employer’s Chief Executive Officer or General Counsel.

 

(4) Employee agrees that he will not appropriate for his own use, use, disclose,
divulge, furnish, or make available to any person any of the Employer’s
Confidential Information; provided, that the term “Confidential Information”
shall not include such information which is or becomes generally available to
the public other than as a result of unauthorized or improper disclosure by
Employee. Notwithstanding the foregoing, Employee may disclose Information to
the extent he is compelled to do so by lawful service of process, subpoena,
court order, or as he is otherwise compelled to do by law or the rules or
regulations of any regulatory body to which he is subject, including full and
complete disclosure in response thereto, in which event he agrees to provide
Employer with a copy of the documents seeking disclosure of such information
promptly upon receipt of such documents and prior to their disclosure of any
such information, so that Employer may, upon notice to Employee, take such
action as Employer deems appropriate in relation to such subpoena or request and
Employee may not disclose any such information until Employer has had the
opportunity to take such action.

 



 7 

 



 

(c) Intellectual Property. Employee agrees that all right, title, and interest
to all works of whatever nature generated in the course of his employment with
the Employer resides with the Employer. Employee agrees that he will return to
Employer, not later than the Termination Date, all property, in whatever form
(including computer files and other electronic data), of the Employer in his
possession, including without limitation, all copies (in whatever form) of all
files or other information pertaining to the Employer, its officers, employees,
directors, shareholders, customers, suppliers, vendors, or distributors and any
business or business opportunity of the Employer.

 

(d) Non-Disparagement. During the Employee’s employment with the Employer and
thereafter, Employee shall not take any action, including without limitation the
making of disparaging statements concerning the Employer or its officers,
directors or employees, that is reasonably likely to cause injury to the
relationships between the Employer or any of its employees and any lessor,
lessee, vendor, supplier, customer, distributor, employee, consultant or other
business associate of the Employer.

 

(e) Acknowledgements Respecting Restrictive Covenants. With respect to the
restrictive covenants set forth in this Section 6, the Parties acknowledge and
agree that:

 

(1) Each of the restrictive covenants contained in this Section 6 shall be
construed as a separate covenant with respect to each activity to which it
applies, (B) if, in any judicial proceeding, a court shall deem any of the
restrictive covenants invalid, illegal, or unenforceable because its scope is
considered excessive, such restrictive covenant shall be modified so that the
scope of the restrictive covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal, and enforceable, and (C)
if any restrictive covenant (or portion thereof) is deemed invalid, illegal, or
unenforceable in any jurisdiction, as to that jurisdiction such restrictive
covenant (or portion thereof) shall be ineffective to the extent of such
invalidity, illegality, or unenforceability, without affecting in any way the
remaining restrictive covenants (or portion thereof) in such jurisdiction or
rendering that or any other restrictive covenant (or portion thereof) invalid,
illegal, or unenforceable in any other jurisdiction.

 



 8 

 



 

(f) The Parties hereto hereby declare that it is impossible to measure in money
the damages that will accrue to the Employer in the event that Employee breaches
any of the restrictive covenants provided in this Section 6. In the event that
Employee breaches any such restrictive covenant, the Employer shall be entitled
to an injunction, a restraining order or such other equitable relief, including,
but not limited to, specific performance (without the requirement to post bond)
restraining such Employee from violating such restrictive covenant. If the
Employer shall institute any action or proceeding to enforce the restrictive
covenant, such Employee hereby waives the claim or defense that the Employer has
an adequate remedy at law and agrees not to assert in any such action or
proceeding the claim or defense that Employer has an adequate remedy at law. The
foregoing shall not prejudice the Employer’s right to require such Employee to
account for and pay over to the Employer, and such Employee hereby agrees to
account for and pay over, the compensation, earnings, profits, monies, accruals,
or other benefits derived or received by such Employee as a result of any
transaction constituting a breach of any of the restrictive covenants provided
in this Section 6, and the Parties hereby agree that the Employer shall be
entitled to an equitable accounting of all such compensation, earnings, profits,
monies, accruals, and other benefits.

 

(g) The remedies provided for in this Section 6(f) are cumulative and in
addition to any other rights and remedies the Employer may have under law or in
equity.

 

7. Cooperation. For the period commencing the Separation Date through August 15,
2019, Employee agrees to make himself available and to cooperate with the
Employer, to the extent reasonably requested by the Employer, for the purpose of
transitioning his duties and responsibilities.

 

Employee further agrees to cooperate with Employer with regard to any litigation
relating to Employee’s period of employment for which Employer reasonably
requests Employee’s participation. Employee’s agreement to consult respecting
such litigation shall continue for the duration of any such litigation. If
requested by Employer, such cooperation shall include, without limitation, (1)
responding reasonably promptly to requests for information and documents in
Employee’s possession concerning matters pertinent to any of the foregoing, (2)
making himself reasonably available as a witness and testifying at trial,
depositions, hearings, or other proceedings, as well as being reasonably
available for adequate preparation for such testimony, and (3) participating at
reasonable times in interviews and meetings with representatives of the
Employer, representatives of governments or regulatory authorities, or others
designated by Employer. Unless prohibited by applicable law or any rule of any
applicable regulatory authority, Employee further agrees to notify Employer
promptly of any request made to him by any Party to any such litigations for
information or assistance with respect to such litigations, and the substance of
Employee’s response to such request. Employee shall also provide Employer with a
copy of such request and response, if in writing. Employee and Employer will
each use good faith best efforts to reconcile and accommodate any scheduling
conflicts. Without limitation of the foregoing, Employee agrees to reasonably
cooperate (including attending meetings) with respect to any claim, arbitral
hearing, lawsuit, action, or governmental or internal investigation relating to
the business of the Employer prior to the Separation Date. Employee agrees to
provide full and complete disclosure in response to any inquiry in connection
with any such matters.

 



 9 

 



 

Employer shall reimburse the Employee for reasonable expenses incurred in
connection with cooperation under this Section 7 and Employer shall compensate
the Employee at an hourly rate of $250.00 per hour. Employee will track hours
expended in connection with such cooperation and will submit monthly invoices to
Employer, which invoices will be paid within 30 days of receipt. 

 

8. Remedies. In the event of a breach or threatened breach by the Employee of
any of the provisions of this Agreement, the Employee hereby consents and agrees
that the Employer shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

 

Should the Employee fail to abide by any of the terms of this Agreement or post-
termination obligations contained herein, or if he revokes the ADEA release
contained in Section 4(c) within the seven-day revocation period, the Employer
may, in addition to any other remedies it may have, reclaim any amounts paid to
the Employee under the provisions of this Agreement or terminate any benefits or
payments that are later due under this Agreement, without waiving the releases
provided herein.

 

9. Heirs and Assigns. This Agreement is binding on and is for the benefit of the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators, and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by Employee.

 

10. Integration. This Agreement constitutes the complete agreement between the
Employer and Employee regarding the issues addressed in this Agreement. The
terms of this Agreement may be changed, modified, or discharged only by an
instrument in writing signed by the Parties hereto. A failure of the Employer or
Employee to insist on strict compliance with any provision of this Agreement
shall not be deemed a waiver of such provision or any other provision hereof. In
the event that any provision of this Agreement is determined to be so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.

 

11. Choice of Law. This Agreement shall be construed, enforced, and interpreted
in accordance with and governed by the laws of the State of California, without
regard to its choice of law provisions.

 

12. Withholding. The Employer may withhold from any and all amounts payable
under this Agreement such federal, state, and local taxes or other withholdings
as may be required to be withheld pursuant to any applicable law or regulation.

 



 10 

 



 



13. Construction of Agreement. The Parties hereto acknowledge and agree that
each Party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both Parties hereto and not in favor or against either Party.

 

14. Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties on separate counterparts, each of which counterpart,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

 

15. Notice. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed to
the Employer, to its principal place of business and to Employee, to his address
set forth on the signature page hereof, or to such other address as any Party
hereto may designate by notice to the other.

 

16. Severability. The Parties hereto intend that the validity and enforceability
of any provision of this Agreement shall not affect or render invalid any other
provision of this Agreement.

 

17. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by Chief Executive Officer of the Employer. No waiver
by either of the Parties of any breach by the other Party hereto of any
condition or provision of this Agreement to be performed by the other Party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the Parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

 

18. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

20. No Admission. Nothing in this Agreement shall be construed as an admission
of wrongdoing or liability on the part of the Employer.

 



 11 

 



 

21. Attorneys’ Fees. Should either Party breach any of the terms of this
Agreement or the post-termination obligations herein, to the extent authorized
by state law, the breaching Party will be responsible for payment of all
reasonable attorneys’ fees and costs that the other Party incurred in the course
of enforcing the terms of the Agreement, including demonstrating the existence
of a breach and any other contract enforcement efforts.

 

22. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Employer be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.

 

23. Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE REED’S INC. FROM ANY AND ALL CLAIMS.



 

[Signature page follows]

 



 12 

 



 

IN WITNESS WHEREOF, the Parties have executed this Separation, Settlement and
Release of Claims Agreement as of the Execution Date above.



 

  REED’S INC.,   a Delaware corporation         By: /s/ Valentin Stalowir  
Name: Valentin Stalowir   Title: Chief Executive Officer

 

EMPLOYEE         Signature: /s/ Daniel V. Miles   Name: Daniel V. Miles  

 



 13 

 



 

APPENDIX A



 

OLDER WORKERS BENEFIT PROTECTION ACT DISCLOSURE NOTICE



 

The Older Workers Benefit Protection Act (OWBPA) requires that employers provide
specific information to employees who are 40 years of age or older and asked to
execute a release of claims in connection with a group termination program. This
document provides this information.

 



The class, unit, or group of individuals covered by the program includes
employees in the accounting/ finance and supply chain departments, who will be
terminated. All employees in the accounting/ finance and supply chain
departments that are being terminated are eligible for the program. The
following is a list of the ages and job titles of employees who were and were
not selected for termination and offered consideration for signing a waiver:

 



 14 

 



 

EXHIBIT A

 



FORM OF CONVERTIBLE PROMISSORY NOTE

 



THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
NOTE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN EXEMPTION THEREFROM, INCLUDING PURSUANT TO RULE 144 OR
RULE 144A UNDER SAID ACT.



 

$ 207,200.00 Issuance Date: August 15, 2018

 

REED’S INC.

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Reed’s, Inc., a Delaware corporation (“Company”), promises
to pay to the order of Daniel V. Miles (“Holder”), or his permitted heirs and
assigns, in lawful money of the United States of America the principal sum of
TWO HUNDRED SEVEN THOUSAND AND TWO HUNDRED DOLLARS ($207,200.00), together with
simple interest from the date of this Promissory Note (this “Note”) on the
unpaid principal balance at a rate equal to the lesser of 7.5% per annum or the
maximum amount allowed pursuant to applicable law (the “Interest Rate”),
computed on the basis of the actual number of days elapsed and a year of 365
days (the “Obligations”). To the extent this Note has not been repaid, all
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, shall be due and payable on August 15, 2019 (the
“Maturity Date”), or (ii) when, upon or after the occurrence of an Event of
Default (as defined below), such amounts are declared due and payable by Holder.
This Note is entered into pursuant to that certain Separation, Settlement And
Release of Claims Agreement by and between Holder and the Company dated August
15, 2018 (“Separation Agreement”).

 

1. Interest. Unless provided otherwise hereunder, interest will accrue from the
Issuance Date of this Note on the unpaid principal amount at the Interest Rate,
until all Obligations under this Note are paid in full.

 

2. Payments. All payments hereunder shall be made in lawful money of the United
States of America at such place or to such account as Holder may from time to
time designate in writing to the Company. Payments will be credited first to
accrued but unpaid interest and the remainder applied to principal.

 



 15 

 



 

3. Events of Default. If any of the events specified in this Paragraph 3 shall
occur (herein individually referred to as an “Event of Default”), the Holder
may, so long as such condition exists, declare all Obligations hereunder
immediately due and payable, by notice in writing to the Company:

 

(a) Default in the payment of the principal or unpaid accrued interest of this
Note when due and payable;

 

(b) Default or breach under the Separation Agreement;

 

(c) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Code, or any
other applicable federal or state law, or the consent by it to the filing of any
such petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;

 

(d) If, within 60 days after the commencement of an action against the Company
(and service of process in connection therewith on the Company) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within 60 days after the appointment without the consent or acquiescence of the
Company of any trustee, receiver or liquidator of the Company or of all or any
substantial part of the properties of the Company, such appointment shall not
have been vacated;

 

(e) A material breach by the Company of any of its representations or covenants
contained herein; or

 

(f) Any declared default of the Company under any other material indebtedness
that gives the holder thereof the right to accelerate such other indebtedness.

 

4. Transfer; Successors and Assigns. The terms and conditions of this Note will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.

 

5. Notices. Any notices or other communications required or permitted to be
given under the terms of this Note that must be in writing will be deemed to
have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) one day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same; (iv)
upon receipt, when sent by email, provided a confirmation of receipt is emailed
to sender from recipient.

 

6. Amendments and Waivers. Any terms of this Note may be amended, modified or
waived only with the written consent of the Company and the Holder.

 

7. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto will be governed, construed,
and interpreted in accordance with the laws of the State of California without
giving effect to principles of conflicts of law.



 

 16 

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the
Issuance Date and Holder agrees to the terms and conditions of this Note.



 



COMPANY:   AGREED AND ACCEPTED BY HOLDER:           REED’S, INC.,   DANIEL V.
MILES, a Delaware corporation   an individual           By:   By:   Name:
Valentin Stalowir





  Name: Daniel V. Miles Its: Chief Executive Officer       Date: August 15, 2018
     

 



 17 

 



 

 

